Case: 11-60228     Document: 00511955030         Page: 1     Date Filed: 08/13/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 13, 2012
                                     No. 11-60228
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

ANTONIO REESE,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 1:09-CR-103-1


                        ON PETITION FOR REHEARING

Before BARKSDALE, STEWART, and PRADO, Circuit Judges.
PER CURIAM:*
        IT IS ORDERED that, consistent, inter alia, with the concession by the
Government, the petition for rehearing is GRANTED.                       Accordingly, the
sentence-affirmance in our prior opinion is withdrawn, United States v. Reese,
No. 11-60228, 2012 WL 2505507 (5th Cir. 2012), and this matter is remanded for
resentencing in the light of Dorsey v. United States, 132 S. Ct. 2321 (2012).


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
 Case: 11-60228   Document: 00511955030   Page: 2   Date Filed: 08/13/2012

                             No. 11-60228

    CONVICTION AFFIRMED; SENTENCE VACATED; REMANDED FOR
RESENTENCING.




                                   2